 1   William P. Ramey, III (pro hac vice)
 2   wramey@rameyfirm.com
     RAMEY & SCHWALLER, LLP
 3
     5020 Montrose Blvd., Suite 750
 4   Houston, Texas 77006
     Telephone: (713) 426-3923
 5
     Fax: (832) 900-4941
 6
     Attorneys for Plaintiff TRAXCELL TECHNOLOGIES, LLC
 7

 8   Barry K. Shelton (SBN 199307)
     bshelton@sheltoncoburn.com
 9
     SHELTON COBURN LLP
10   311 RR 620 S, Suite 205
     Austin, Texas 78734
11
     Telephone: (512) 263-2165
12   Fax: (512) 263-2166
13
     Attorneys for Defendant ALE USA, INC.
14
                      IN THE UNITED STATES DISTRICT COURT
15
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
16                             WESTERN DIVISION
17
     TRAXCELL TECHNOLOGIES, LLC,
18                                                 Case No.: 2:18-cv-06736-PSG(ASx)
19                      Plaintiff,
                                                   Hon. Philip S. Gutierrez
20   vs.
21                                               PROTECTIVE ORDER
     ALE USA INC.,
22

23
                        Defendant.
24

25

26

27         WHEREAS, Plaintiff Traxcell Technologies, LLC (“Traxcell”), Defendant
28   ALE USA Inc. hereafter referred to as “the Parties,” believe that certain information
 1   that is or will be encompassed by discovery demands by the Parties involves the
 2   production or disclosure of trade secrets, confidential business information, or other
 3   proprietary information;
 4           WHEREAS, the Parties seek a protective order limiting disclosure thereof in
 5   accordance with Federal Rule of Civil Procedure 26(c):
 6           THEREFORE, it is hereby stipulated among the Parties and ORDERED that:
 7

 8      1.      A. PURPOSES AND LIMITATIONS
 9

10           Discovery in this action is likely to involve production of confidential,
11   proprietary, or private information for which special protection from public disclosure
12   and from use for any purpose other than prosecuting this litigation may be warranted.
13   Accordingly, the parties hereby stipulate to and petition the Court to enter the
14   following Stipulated Protective Order. The parties acknowledge that this Order does
15   not confer blanket protections on all disclosures or responses to discovery and that
16   the protection it affords from public disclosure and use extends only to the limited
17   information or items that are entitled to confidential treatment under the applicable
18   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
19   that this Stipulated Protective Order does not entitle them to file confidential
20   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
21   followed and the standards that will be applied when a party seeks permission from
22   the court to file material under seal.
23

24           B. GOOD CAUSE STATEMENT
25

26           This action is likely to involve trade secrets, customer and pricing lists and
27   other valuable research, development, commercial, financial, technical and/or
28   proprietary information for which special protection from public disclosure and from
                                                2
 1   use for any purpose other than prosecution of this action is warranted.            Such
 2   confidential and proprietary materials and information consist of, among other things,
 3   confidential business or financial information, information regarding confidential
 4   business practices, or other confidential research, development, or commercial
 5   information (including information implicating privacy rights of third parties),
 6   information otherwise generally unavailable to the public, or which may be privileged
 7   or otherwise protected from disclosure under state or federal statutes, court rules, case
 8   decisions, or common law. Accordingly, to expedite the flow of information, to
 9   facilitate the prompt resolution of disputes over confidentiality of discovery materials,
10   to adequately protect information the parties are entitled to keep confidential, to
11   ensure that the parties are permitted reasonable necessary uses of such material in
12   preparation for and in the conduct of trial, to address their handling at the end of the
13   litigation, and serve the ends of justice, a protective order for such information is
14   justified in this matter. It is the intent of the parties that information will not be
15   designated as confidential for tactical reasons and that nothing be so designated
16   without a good faith belief that it has been maintained in a confidential, non-public
17   manner, and there is good cause why it should not be part of the public record of this
18   case.
19

20   2.      DEFINITIONS
21           2.1   Action: Traxcell Technologies, LLC v. ALE USA Inc, Case No.: 2:18-
22   cv-06736-PSG-AS.
23           2.2   Challenging Party: a Party or Non-Party that challenges the
24   designation of information or items under this Order.
25           2.3   “CONFIDENTIAL” Information or Items: information (regardless of
26   how it is generated, stored or maintained) or tangible things that qualify for protection
27   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
28   Cause Statement.
                                                3
 1         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
 2   support staff).
 3         2.5    Designating Party: a Party or Non-Party that designates information or
 4   items that it produces in disclosures or in responses to discovery as
 5   “CONFIDENTIAL.”
 6         2.6    Disclosure or Discovery Material: all items or information, regardless
 7   of the medium or manner in which it is generated, stored, or maintained (including,
 8   among other things, testimony, transcripts, and tangible things), that are produced or
 9   generated in disclosures or responses to discovery in this matter.
10         2.7    Expert: a person with specialized knowledge or experience in a matter
11   pertinent to the litigation who has been retained by a Party or its counsel to serve as
12   an expert witness or as a consultant in this Action.
13         2.8    House Counsel: attorneys who are employees of a party to this Action.
14   House Counsel does not include Outside Counsel of Record or any other outside
15   counsel.
16         2.9    Non-Party: any natural person, partnership, corporation, association, or
17   other legal entity not named as a Party to this action.
18         2.10 Outside Counsel of Record: attorneys who are not employees of a party
19   to this Action but are retained to represent or advise a party to this Action and have
20   appeared in this Action on behalf of that party or are affiliated with a law firm which
21   has appeared on behalf of that party, and includes support staff.
22         2.11 Party: any party to this Action, including all of its officers, directors,
23   employees, consultants, retained experts, and Outside Counsel of Record (and their
24   support staffs).
25         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
26   Discovery Material in this Action.
27         2.13 Professional Vendors: persons or entities that provide litigation support
28   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                4
 1   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 2   and their employees and subcontractors.
 3         2.14 Protected Material:      any Disclosure or Discovery Material that is
 4   designated as “CONFIDENTIAL.”
 5         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 6   from a Producing Party.
 7

 8   3.    SCOPE
 9         The protections conferred by this Stipulation and Order cover not only
10   Protected Material (as defined above), but also (1) any information copied or extracted
11   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
12   Protected Material; and (3) any testimony, conversations, or presentations by Parties
13   or their Counsel that might reveal Protected Material.
14         Any use of Protected Material at trial shall be governed by the orders of the
15   trial judge. This Order does not govern the use of Protected Material at trial.
16   4.    DURATION
17         Even after final disposition of this litigation, the confidentiality obligations
18   imposed by this Order shall remain in effect until a Designating Party agrees
19   otherwise in writing or a court order otherwise directs. Final disposition shall be
20   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
21   or without prejudice; and (2) final judgment herein after the completion and
22   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
23   including the time limits for filing any motions or applications for extension of time
24   pursuant to applicable law.
25

26   5.    DESIGNATING PROTECTED MATERIAL
27         5.1    Exercise of Restraint and Care in Designating Material for Protection.
28   Each Party or Non-Party that designates information or items for protection under this
                                                5
 1   Order must take care to limit any such designation to specific material that qualifies
 2   under the appropriate standards. The Designating Party must designate for protection
 3   only those parts of material, documents, items, or oral or written communications that
 4   qualify so that other portions of the material, documents, items, or communications
 5   for which protection is not warranted are not swept unjustifiably within the ambit of
 6   this Order.
 7         Mass, indiscriminate, or routinized designations are prohibited. Designations
 8   that are shown to be clearly unjustified or that have been made for an improper
 9   purpose (e.g., to unnecessarily encumber the case development process or to impose
10   unnecessary expenses and burdens on other parties) may expose the Designating Party
11   to sanctions.
12         If it comes to a Designating Party’s attention that information or items that it
13   designated for protection do not qualify for protection, that Designating Party must
14   promptly notify all other Parties that it is withdrawing the inapplicable designation.
15         5.2         Manner and Timing of Designations. Except as otherwise provided in
16   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
17   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
18   under this Order must be clearly so designated before the material is disclosed or
19   produced.
20         Designation in conformity with this Order requires:
21               (a)     for information in documentary form (e.g., paper or electronic
22   documents, but excluding transcripts of depositions or other pretrial or trial
23   proceedings), that the Producing Party affix at a minimum, the legend
24   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
25   contains protected material. If only a portion or portions of the material on a page
26   qualifies for protection, the Producing Party also must clearly identify the protected
27   portion(s) (e.g., by making appropriate markings in the margins).
28         A Party or Non-Party that makes original documents available for inspection
                                                 6
 1   need not designate them for protection until after the inspecting Party has indicated
 2   which documents it would like copied and produced. During the inspection and before
 3   the designation, all of the material made available for inspection shall be deemed
 4   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 5   copied and produced, the Producing Party must determine which documents, or
 6   portions thereof, qualify for protection under this Order. Then, before producing the
 7   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
 8   to each page that contains Protected Material. If only a portion or portions of the
 9   material on a page qualifies for protection, the Producing Party also must clearly
10   identify the protected portion(s) (e.g., by making appropriate markings in the
11   margins).
12               (b) for testimony given in depositions that the Designating Party identify
13   the Disclosure or Discovery Material on the record, before the close of the deposition
14   all protected testimony.
15               (c) for information produced in some form other than documentary and for
16   any other tangible items, that the Producing Party affix in a prominent place on the
17   exterior of the container or containers in which the information is stored the legend
18   “CONFIDENTIAL.” If only a portion or portions of the information warrants
19   protection, the Producing Party, to the extent practicable, shall identify the protected
20   portion(s).
21         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
22   failure to designate qualified information or items does not, standing alone, waive the
23   Designating Party’s right to secure protection under this Order for such material.
24   Upon timely correction of a designation, the Receiving Party must make reasonable
25   efforts to assure that the material is treated in accordance with the provisions of this
26   Order.
27

28   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                7
 1         6.1      Timing of Challenges.      Any Party or Non-Party may challenge a
 2   designation of confidentiality at any time that is consistent with the Court’s
 3   Scheduling Order.
 4         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
 5   resolution process under Local Rule 37.1 et seq.
 6         6.3      The burden of persuasion in any such challenge proceeding shall be on
 7   the Designating Party. Frivolous challenges, and those made for an improper purpose
 8   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 9   expose the Challenging Party to sanctions. Unless the Designating Party has waived
10   or withdrawn the confidentiality designation, all parties shall continue to afford the
11   material in question the level of protection to which it is entitled under the Producing
12   Party’s designation until the Court rules on the challenge.
13

14   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
15         7.1      Basic Principles. A Receiving Party may use Protected Material that is
16   disclosed or produced by another Party or by a Non-Party in connection with this
17   Action only for prosecuting, defending, or attempting to settle this Action. Such
18   Protected Material may be disclosed only to the categories of persons and under the
19   conditions described in this Order. When the Action has been terminated, a Receiving
20   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
21         Protected Material must be stored and maintained by a Receiving Party at a
22   location and in a secure manner that ensures that access is limited to the persons
23   authorized under this Order.
24         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
25   otherwise ordered by the court or permitted in writing by the Designating Party, a
26   Receiving      Party   may     disclose   any   information    or    item   designated
27   “CONFIDENTIAL” only to:
28               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                                 8
 1   as employees of said Outside Counsel of Record to whom it is reasonably necessary
 2   to disclose the information for this Action;
 3            (b) the officers, directors, and employees (including House Counsel) of the
 4   Receiving Party to whom disclosure is reasonably necessary for this Action;
 5            (c) Experts (as defined in this Order) of the Receiving Party to whom
 6   disclosure is reasonably necessary for this Action and who have signed the
 7   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 8            (d) the court and its personnel;
 9            (e) court reporters and their staff;
10            (f) professional jury or trial consultants, mock jurors, and Professional
11   Vendors to whom disclosure is reasonably necessary for this Action and who have
12   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13            (g) the author or recipient of a document containing the information or a
14   custodian or other person who otherwise possessed or knew the information;
15            (h) during their depositions, witnesses ,and attorneys for witnesses, in the
16   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
17   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
18   not be permitted to keep any confidential information unless they sign the
19   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
20   agreed by the Designating Party or ordered by the court. Pages of transcribed
21   deposition testimony or exhibits to depositions that reveal Protected Material may be
22   separately bound by the court reporter and may not be disclosed to anyone except as
23   permitted under this Stipulated Protective Order; and
24            (i) any mediator or settlement officer, and their supporting personnel,
25   mutually agreed upon by any of the parties engaged in settlement discussions.
26

27   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
28   OTHER LITIGATION
                                                 9
 1         If a Party is served with a subpoena or a court order issued in other litigation
 2   that compels disclosure of any information or items designated in this Action as
 3   “CONFIDENTIAL,” that Party must:
 4             (a) promptly notify in writing the Designating Party. Such notification shall
 5   include a copy of the subpoena or court order;
 6             (b) promptly notify in writing the party who caused the subpoena or order
 7   to issue in the other litigation that some or all of the material covered by the subpoena
 8   or order is subject to this Protective Order. Such notification shall include a copy of
 9   this Stipulated Protective Order; and
10             (c) cooperate with respect to all reasonable procedures sought to be pursued
11   by the Designating Party whose Protected Material may be affected.
12         If the Designating Party timely seeks a protective order, the Party served with
13   the subpoena or court order shall not produce any information designated in this action
14   as “CONFIDENTIAL” before a determination by the court from which the subpoena
15   or order issued, unless the Party has obtained the Designating Party’s permission. The
16   Designating Party shall bear the burden and expense of seeking protection in that court
17   of its confidential material and nothing in these provisions should be construed as
18   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
19   directive from another court.
20

21   9.    A    NON-PARTY’S          PROTECTED        MATERIAL        SOUGHT        TO    BE
22   PRODUCED IN THIS LITIGATION
23             (a) The terms of this Order are applicable to information produced by a
24   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
25   produced by Non-Parties in connection with this litigation is protected by the
26   remedies and relief provided by this Order. Nothing in these provisions should be
27   construed as prohibiting a Non-Party from seeking additional protections.
28             (b) In the event that a Party is required, by a valid discovery request, to
                                                10
 1   produce a Non-Party’s confidential information in its possession, and the Party is
 2   subject to an agreement with the Non-Party not to produce the Non-Party’s
 3   confidential information, then the Party shall:
 4                (1) promptly notify in writing the Requesting Party and the Non-Party
 5   that some or all of the information requested is subject to a confidentiality agreement
 6   with a Non-Party;
 7                (2) promptly provide the Non-Party with a copy of the Stipulated
 8   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 9   specific description of the information requested; and
10                (3) make the information requested available for inspection by the Non-
11   Party, if requested.
12             (c) If the Non-Party fails to seek a protective order from this court within
13   14 days of receiving the notice and accompanying information, the Receiving Party
14   may produce the Non-Party’s confidential information responsive to the discovery
15   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
16   not produce any information in its possession or control that is subject to the
17   confidentiality agreement with the Non-Party before a determination by the court.
18   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
19   of seeking protection in this court of its Protected Material.
20

21   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
23   Protected Material to any person or in any circumstance not authorized under this
24   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
25   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
26   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
27   persons to whom unauthorized disclosures were made of all the terms of this Order,
28   and (d) request such person or persons to execute the “Acknowledgment and
                                                11
 1   Agreement to Be Bound” that is attached hereto as Exhibit A.
 2

 3   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 4   PROTECTED MATERIAL
 5         When a Producing Party gives notice to Receiving Parties that certain
 6   inadvertently produced material is subject to a claim of privilege or other protection,
 7   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 8   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 9   may be established in an e-discovery order that provides for production without prior
10   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
11   parties reach an agreement on the effect of disclosure of a communication or
12   information covered by the attorney-client privilege or work product protection, the
13   parties may incorporate their agreement in the stipulated protective order submitted
14   to the court.
15

16   12.   MISCELLANEOUS
17         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
18   person to seek its modification by the Court in the future.
19         12.2 Right to Assert Other Objections. By stipulating to the entry of this
20   Protective Order no Party waives any right it otherwise would have to object to
21   disclosing or producing any information or item on any ground not addressed in this
22   Stipulated Protective Order. Similarly, no Party waives any right to object on any
23   ground to use in evidence of any of the material covered by this Protective Order.
24         12.3 Filing Protected Material. A Party that seeks to file under seal any
25   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
26   only be filed under seal pursuant to a court order authorizing the sealing of the specific
27   Protected Material at issue. If a Party’s request to file Protected Material under seal is
28   denied by the court, then the Receiving Party may file the information in the public
                                                12
 1   record unless otherwise instructed by the court.
 2

 3   13.   FINAL DISPOSITION
 4         After the final disposition of this Action, as defined in paragraph 4, within 60
 5   days of a written request by the Designating Party, each Receiving Party must return
 6   all Protected Material to the Producing Party or destroy such material. As used in this
 7   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 8   summaries, and any other format reproducing or capturing any of the Protected
 9   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
10   must submit a written certification to the Producing Party (and, if not the same person
11   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
12   category, where appropriate) all the Protected Material that was returned or destroyed
13   and (2)affirms that the Receiving Party has not retained any copies, abstracts,
14   compilations, summaries or any other format reproducing or capturing any of the
15   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
16   archival copy of all pleadings, motion papers, trial, deposition, and hearing
17   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
18   reports, attorney work product, and consultant and expert work product, even if such
19   materials contain Protected Material. Any such archival copies that contain or
20   constitute Protected Material remain subject to this Protective Order as set forth in
21   Section 4 (DURATION).
22

23   14.   Any violation of this Order may be punished by any and all appropriate
24   measures including, without limitation, contempt proceedings and/or monetary
25   sanctions.
26

27

28
                                               13
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2   DATED: March 26, 2019
 3

 4   /s/ William P. Ramey, III
     William P. Ramey, III
 5   Attorneys for Plaintiff
 6

 7
     DATED: March 26, 2019
 8

 9
     /s/Barry K. Shelton
10   Barry K. Shelton
     Attorneys for Defendant
11

12

13   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
14

15            March________________
     DATED:________ 28, 2019
16

17   _____________________________________
                        /s/
     Honorable Magistrate Judge Alka Sagar
18   United States District/Magistrate Judge
19

20

21

22

23

24

25

26

27

28
                                       14
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I,   _____________________________              [print   or   type   full   name],    of
 5   _________________ [print or type full address], declare under penalty of perjury that
 6   I have read in its entirety and understand the Stipulated Protective Order that was
 7   issued by the United States District Court for the Central District of California on
 8   [date] in the case of Traxcell Technologies, LLC v. ALE USA Inc.; Case No.: 2:18-
 9   cv-06736-PSG-AS. I agree to comply with and to be bound by all the terms of this
10   Stipulated Protective Order and I understand and acknowledge that failure to so
11   comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item that
13   is subject to this Stipulated Protective Order to any person or entity except in strict
14   compliance with the provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for the
16   Central District of California for the purpose of enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of this
18   action. I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25

26   Printed name: _______________________________
27

28   Signature: __________________________________
                                                15
